In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00342-CV
     ___________________________

     LETTIE FERGUSON, Appellant

                      V.

         ASHLEY SELF, Appellee




 On Appeal from County Court at Law No. 2
            Wise County, Texas
        Trial Court No. CV-8632


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      Appellant has not paid the filing fee for this appeal, in violation of Texas Rule

of Appellate Procedure 5. See Tex. R. App. P. 5.

      On October 26, 2021, we notified Appellant that we would dismiss this appeal

unless she paid the filing fee within ten days. See Tex. R. App. P. 5, 42.3(c), 44.3.

When Appellant missed the deadline, we sent her another notice on November 8,

2021, giving her another opportunity to comply with Rule 5 by paying the filing fee

within ten days. See Tex. R. App. P. 5, 42.3(c), 44.3. More than ten days have passed

since our second notice, and Appellant has still not paid the filing fee. See Tex. R.

App. P. 5.

      Because Appellant has failed to comply with a requirement of the Rules of

Appellate Procedure and has repeatedly failed to comply with notices from the clerk

of this court, we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: December 2, 2021




                                            2